Title: From John Adams to Boston Patriot, 9 November 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, Nov. 9, 1811.
				
The journal proceeds—1783, Monday, May 5th.—Dined with my family at comte Sarsefields. The dukes de la Vauguion and de la Rochefaucault, Mr. Jay, &c. were of the party.
1783, Tuesday, May 6.—Dined at Mr. Jay’s. Lt. General Mullville, who is here to solicit for the inhabitants of Tobago the continuance of their assembly and trials by jury, was there.
1783, Wednesday, May 7.—Dined at Mr. Calmer’s.
1783, Thursday, May 8.—The duke de la Vauguion, and Mr. Hartley, Mr. Laurens, Mr. Jay, Mr. Barclay and Mr. Ridley, dined with me.
1783, Friday, May 9.—Dined with Mr. Laurens, with a large company. The marquis de la Fayette shewed the beginning of an attack upon the chancellor, &c. &c.
[N.B. in 1811.—At this time began to flow a stream of pamphlets, chansons, vaudevilles, epigrams, and every species of libels against the ministry, which gradually increased to a torrent and ended in an inundation which overwhelmed all government and all religion for a time—produced such a scene of horror as never was exemplified; and ended at last as all such inconsiderate enterprizes ever must end, in military empire.]
1783, Saturday, May 10th—Dined with the marquis de la Fayette, with a large American company.
1783, Monday, May 19th.—The American ministers met Mr. Hartley at my house, and he shewed us his commission and we shewed him ours. His commission is very magnificent; the great seal in a silver box with the king’s arms engraven on it, with two large gold tassels, &c. as usual. The commissions of the comtes de Vergennes and D’Aranda, on the twentieth of January, were plainer than ours, and upon paper. The French reserve their silver boxes to the exchange of ratifications.
Dined with Mr. Laurens and Mr. Jay, at Mr. Martley’s hotel de York.
We are to meet of evenings at six o’clock, de die in diem, at my House.
Mr. Hartley informed us to-day that the king’s council had not agreed to our precautions of putting Brittons on the same footing of Americans in all American ports, rivers, &c. and Americans on the footing of Britains in all British ports, rivers, &c. He says he is very sorry for this, because he thinks it (the proposition) just and politic; and he shall ever be, in parliament, for bringing things to that point.
1783, Tuesday, May 20th.—Saw Philadelphia papers to the 12th of April. The corvette dispatched from Cadiz by the comte D’Estaing, carried the first news of the preliminaries of the twentieth of January. Mr. Livingston wrote it to Carlton and Digby; but they thought it, however respectable, not authentic for them.—Soon after the February packet arrived at New York from whence English newspapers were sent out, and the provisional and preliminary treaties all published in the Philadelphia papers.
Visited Mr. Hartley—He said he thought the Dutch negotiation in a bad way; and that there would be a civil contest in Holland, a Struggle between the statholder and the states. Mr. Hartley said, that some Dutch friends he had in London had told him there would be a civil dissentation in Holland, and he was now more convinced of it. He said the king of Prussia and the king of England would take the part of the statholder. I answered, they would do well to consider whether, in that case, France and the emperor would not assist the republicans, and thus throw all Europe into a flame? I told him I thought the English policy towards the republic all wrong. They were wrong to make themselves partizans of the statholder against the republicans; that they ought to be impartial; that they were interested in the conservation of the liberties of that country. If that spot should be annexed to the empire or to France, it would be fatal to Great Britain—That without its liberty it could not maintain its Independency. Human life, in that country, struggling against the sea, and in danger from so many quarters, would be too painful and discouraging, without liberty. That the king of England and the statholder would make a fatal mistake if they thought of making the latter a sovereign or of increasing his power. The country would not be worth the governing.—That the families of Orange and Brunswick owed their grandeur to the cause of liberty; and if they now engaged in a conspiracy against it, they must go to Italy after the Stewarts.
I added that Sir Joseph York had been wrong to attach himself so closely to the Court and declare war so decidedly against the Patriots; that he should have kept upon good terms with the er,   Cappellans, Vanberchel, Gyselaer, Visher, &c. That I had reflected much upon this subject. I had always been ready to acknowledge, that I could not distinctly foresee what would be the consequence of our independence in Europe. It might depress England too much, and elevate the House of Bourbon too high. If this should be the case, neither England nor America, could depend upon the moderation of such absolute monarchies and such ambitious nations. America might find France and Spain, demanding of her, things which she could not grant. So might England. Both might find it necessary to their safety to gain; and in such a case it would be of great importance to both, to have Holland join them. Whereas the policy of the British Court, if pursued, would drive the Dutch into the Arms of France and fix them there. That I hoped the case put would never happen; but England would have a stronger reason than ever now to cultivate the friendship of Holland. That in my opinion she ought to give up Negapatnam and the liberty of navigation; give satisfaction to the Dutch, and carry an even hand in future between the court and the states. That the British minister ought to seek the acquaintance and friendship of the principal Patriots in all the provinces, and give them the assurances of his Court that nothing should be attempted against their constitution.
Mr. Hartley said he was of my mind, and had said as much to Mr. Fox before he left London but the king would stand by the statholder. The king said Mr. Hartley, will go wrong in Holland, and in Ireland and Scotland too; but it will all work against himself. There are discontents in Scotland, as well as Ireland. We shall have struggles, but I don’t dread these. We shall have settled with America; and the American war was all that I dreaded.
1783, Wednesday, May 21 What is it in the air, which burns? When we blow a spark with the bellows, it spreads. We force a current of air to the fire, by this machine; and in this air are inflammatory particles. Can it be in the same manner, that life is continued by the breath? Are there any particles conveyed into the blood of animals, through the lungs, which increase the heat of it? or is the pulse caused by rarifying the blood or any part of it into vapour, like the experiment made with spirits of wine in a glass tube, with a globule at each end? If one end or globule is placed in a position a little warmer than the other, you see a pulsation caused by repeated rarifications of the spirits of wine, into vapour at one end, which flows to the other, and then reflows to its formal position where it is again rarified and protruded. The external air, drawn into the lungs, in breathing through the mouth or nostrils, either leaves some particles behind in the lungs or in the blood; or carries some particles off, with it. It may do both i.e. carry in some particles that are salubrious, and carry out others which are noxious. The air once breathed is certainly altered. It is unfit to be breathed again. The body is said to render unfit for respiration a gallon of air in a minute. Four persons in a coach would render unfit, four hogsheads of air in an hour, which is more than a coach would hold; which shews the necessity of keeping the windows open, and of frequently airing your dining rooms, keeping rooms, and bed chambers. I suspect that the health of mankind is much injured by their inattention to this subject.
[N.B. in 1811.—The Philosophers, I fear will receive a little edification from these idle speculations and conjectures, which with several other trifles equally insignificant, I would have omitted, if I had not been under obligation in point of honor to print the whole of that Journal which was communicated to congress by mistake, and which the avengeful Scott has represented in so terrible a light, with all the ignorant and insolent malignity of David Hume against John Locke.
   
				The journal proceeds—1783, Wednesday, May 21—Mr. Hartley, Mr. Franklin, Mr. Laurens, met me at my house, Hotel de Roi, au Carrousel, this evening; and we exchanged with Mr. Hartley full powers, and entered into conferences.Mr. Hartley’s commission is as follows.George R.—George the third, by the grace of God, King of Great Britain, France and Ireland, defender of the faith, Duke of Brunswick, and Lunenbourg, Arch Treasurer and Prince Elector of the holy Roman empire, &c. To all to whom these presents shall come—greeting.Whereas for the perfecting and establishing the peace, friendship and good understanding so happily commenced by the provisional articles signed at Paris, the thirtieth day of November last by the commissioners of us, and our good friends the U. States of America, viz. N. Hampshire, Massachusetts Bay, Rhode-Island, Connecticut, New-York, New-Jersey, Pennsylvania, the three lower counties on Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia, in North America, and for opening, promoting and rendering perpetual, the mutual intercourse of trade and commerce between our kingdoms, and the dominions of the said

United States, we have thought proper to invest some fit person with full powers on our part to meet and confer with the ministers of the said United States, now residing at Paris, duly authorized for the accomplishment of such laudable and salutary purposes.Now know ye, that we, reposing special trust and confidence, in the wisdom, loyalty, diligence and circumspection of our trusty and well beloved David Hartley, Esq. on whom we have heretofore conferred the rank of our minister plenipotentiary, have nominated, constituted and appointed, and by these presents do nominate, constitute and appoint him, our true, certain and undoubted commissioner, procurater and plenipotentiary, giving and granting to him, all and all manner of faculty, power and authority, together with general as well as special order, (so as the general do not derogate from the special, nor on the contrary) for us and in our name to meet, confer, treat and conclude with the minister or ministers furnished with sufficient powers, on the part of our said good friends the U. S of America, of and concerning all such matters and things as may be requisite and necessary for accomplishing and completing the several ends and purposes herein before mentioned, and also for us and in our name to sign such treaty or treaties, convention or conventions, or other instruments whatsoever as may be agreed upon in the premises, and mutually to deliver and receive the same in exchange, and to do and perform all such other acts, matters and things as may be any ways proper and conducive to the purposes above mentioned, in as full and ample form and manner and with the like validity and effect, as we ourselves, if we were present, could do and perform the same; engaging and promising on our royal word, that we will accept ratify and confirm in the most effectual manner, all such acts, matters and things, as shall be so transacted and concluded by our aforesaid commissioner, procurater and plenipotentiary, and that we will never suffer any person to violate the same, in the whole nor in part, or to act contrary thereto. In testimony and confirmation of all which, we have caused our great seal of Great Britain, to be affixed to these presents, signed with our royal hand.Given at our Palace, at St James’ the fourteenth day of May, in the year of our Lord one thousand seven hundred and eighty three, and the twenty third year of our reign.I, David Hartley, the minister above mentioned, certify the foregoing to be a true copy from my original commission delivered to the American ministers on the 19th day of May, 1783.Signed, D. Hartley.Wednesday, May 21, 1783—The journal proceeds—Mr. Hartley made us the following proposition, in writing, viz:Whereas, it is highly necessary that an intercourse of trade and commerce should be opened between the people and territories belonging to the crown of Great Britain and the people and territories of the United States of America; and whereas it is highly expedient that the intercourse between Great Britain and the said United States should be established on the most enlarged principles of reciprocal benefit to both countries; but from the distance between Great Britain and America, it must be a considerable time before any convention or treaty for establishing and regulating the trade and intercourse between Great Britain and the said United States of America upon a permanent foundation can be concluded: Now, for the purpose of making a temporary regulation of the commerce and intercourse between Great Britain & the said United States of America.—It is agreed, that all the citizens of the United States of America, shall be permitted to import into and export from any part of His Britannic Majesty’s dominions in American ships, any goods, wares and merchandizes which have been so imported or exported by the inhabitants of the British American colonies before the commencement of the war, upon payment of the same duties and charges, as the like sort of goods or merchandize are now, or may be subject and liable to, if imported by British subjects in British ships, from any British island or plantation in America. And that all the subjects of his Britannic Majesty shall be permitted to import, and to export from any part of the territories of the thirteen United States of America in British ships, any goods, wares and merchandizes, which might have been so imported or exported by the subjects of his Britannic Majesty, before the commencement of the war, upon payment of the same duties and charges as the like sort of goods, wares and merchandizes are now or may be subject and liable to, if imported in American ships by any of the citizens of the United States of America.This agreement to continue in force untilProvided always, that nothing contained in this agreement shall at any time hereafter, be argued, on either side in support of any future demand or claim.Mr. Hartley withdrew, and we entered into consultation upon his proposition.We agreed to write a line to Mr. Hartley, to inquire if he thought himself authorised to sign that agreement without further orders from St James’. The gentlemen proposed that I as first in the commission should write. I answered that in that case I must have their sanction to the letter. They desired me to draw one. I sat down to the table and wrote—Sir—The American Ministers have done me the honor to direct me to present you their compliments, and desire to be informed whether you think yourself sufficiently authorised to agree and subscribe to the proposition you have made them this evening, without further instructions or information from your court.Dr. Franklin moved that the secretary should sign and tender, which was agreed, the letter being approved in the foregoing words.The gentlemen desired me to draw and answer to Mr. Grand’s letter, and a letter to the bankers in Amsterdam; which I agreed to do, and lay it before them at their next meeting.Thus ends the journal of Wednesday, May 21, 1783.
				
					John Adams.
				
				
			